DETAILED ACTION
Applicant’s amendments entered 12/15/2021 resolve all pending 112(a) and 112(b) rejections.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with David Davine (Reg. 51275) on 1/27/2022.

The application has been amended as follows: 
Claims:
1. (Currently Amended) A system comprising: 
one or more communication interfaces; 
one or more processors; and 
one or more computer-readable media storing instructions executable by the one or more processors, wherein the instructions, when executed, cause the system to perform operations comprising: 
receiving, from a sensor of an autonomous vehicle, an image depicting an object in an environment; 
determining, based at least in part on the image,  a first depth of the object;

receiving, from the machine-learned model, an output indicative of an environmental attribute associated with the object; 
receiving, at least in part via the one or more communication interfaces, map data associated with the environmental attribute, the map data being stored in memory and including a previously known location of the environmental attribute; 
determining, based at least in part on the map data, a first location of the environmental attribute in the environment; 
determining, based at least in part on the output and the first location of the environmental attribute in the environment, a second depth associated with a second location of the object in the environment; and 
determining, based at least in part on the first depth and the second depth associated with the object in the environment, an estimated depth of the object.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claims 1-20 are allowed.
Applicant’s invention is drawn to a method and apparatus for determining depths of objects.
Independent claims 1, 5 and 2 are allowed for the following reasons.

These steps, in combination of the remaining steps, are neither taught nor suggested by the prior art. Applicant's independent claims comprise a particular combination of elements which is neither taught nor suggested by the prior art. 
Dependent claims 2-4, 6-11, and 13-20 are allowed for the reasons above as they depend upon the allowed independent claims 1, 5 and 12.
Accordingly, applicant's invention is allowed for these reasons and also the reasons cited by the applicant in Amendment filed 12/15/2021. Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to UMAIR AHSAN whose telephone number is (571)272-1323.  The examiner can normally be reached on Monday - Friday 10-5 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Srilakshmi Kumar can be reached on (571) 272-7769. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to 

/UMAIR AHSAN/Examiner, Art Unit 2647                                                                                                                                                                                                        

/Srilakshmi K Kumar/SPE, Art Unit 2647